Case: 20-60814      Document: 00516319451         Page: 1    Date Filed: 05/16/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        May 16, 2022
                                   No. 20-60814
                                                                       Lyle W. Cayce
                                                                            Clerk

   Jose Alfredo Melendez-Monge,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 170 270


   Before Higginbotham, Dennis, and Graves, Circuit Judges.
   Per Curiam:*
          José Alfredo Melendez-Monge petitioned this Court to review the
   denial of his applications for asylum, withholding of removal, and relief under
   the Convention Against Torture (CAT). We deny his petition.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60814      Document: 00516319451          Page: 2   Date Filed: 05/16/2022




                                    No. 20-60814


                                         I.
          Melendez-Monge is a native and citizen of El Salvador. While in El
   Salvador, he received national recognition for his work as a model, dancer,
   and television host. He also studied law at a university, completing three
   years of a five-year program.
          Melendez-Monge is openly gay and is an advocate for the LGBTQ+
   community. From December 2014 to February 2015, the MS-13 gang
   repeatedly threatened and extorted him. Melendez-Monge testified that
   “[the gang] told me that they needed money, and that I had to pay them,
   because I was gay. Because people like me could not be in their
   proximity . . . that we were not men.” The gang also threatened Melendez-
   Monge’s sister. While the gang never physically harmed him, Melendez-
   Monge became fearful. He stopped going to university and working, and
   stayed inside. He also testified that many people belonging to a sexual
   minority in his community hide their sexuality because they are
   discriminated against or face severe violence or death. Finally, Melendez-
   Monge testified that while the police initially attempted to help him, after he
   told the police that the gang targeted him for being gay, “they said that that
   was my fault . . . that if I were not gay, all of that wouldn’t be happening.”
   However, the police did help Melendez-Monge and his sister when a gang
   member followed them in retaliation for Melendez-Monge failing to pay the
   extortion demand.
          After this incident, Melendez-Monge unlawfully entered the United
   States in 2015. An immigration officer issued him a notice to appear charging
   him as removable. Melendez-Monge admitted the factual allegations against
   him, conceded that he was removable, and applied for asylum, withholding
   of removal, and protection under CAT. He claimed membership in particular
   social groups (PSGs) consisting of “(1) sexual minorities in El Salvador; (2)




                                         2
Case: 20-60814          Document: 00516319451              Page: 3    Date Filed: 05/16/2022




                                           No. 20-60814


   Salvadoran gay males; and (3) nationally-recognized gay Salvadoran public
   figures.”
          The Immigration Judge (IJ) denied relief but granted Melendez-
   Monge voluntary departure. As to Melendez-Monge’s asylum and
   withholding of removal claims, the IJ reasoned that Melendez-Monge failed
   to establish past persecution as threats and extortion, absent physical harm
   or something more, are insufficient. The IJ further reasoned that Melendez-
   Monge failed to establish a well-founded fear of future persecution. Because
   the police helped him in the past, his fear that he will be killed by the gang
   without any protection from the police in the future is objectively
   unreasonable. Finally, the IJ rejected Melendez-Monge’s CAT claim
   because Melendez-Monge did not present evidence that he was tortured as
   he was not physically harmed. Nor could he show that he was tortured by or
   with the acquiescence of the El Salvadorian government. The BIA adopted
   the IJ’s reasoning and likewise denied relief. Melendez-Monge petitioned for
   review by this Court.
                                                II.
          We review the BIA’s decision and consider the IJ’s decision only to
   the extent that it influenced the BIA. 1 We review findings of fact, including
   the denial of asylum, withholding of removal, and CAT protection under the
   substantial evidence standard. 2 We may not reverse a factual finding unless
   the petitioner demonstrates that the evidence compels reversal. 3
                                                III.



          1
              Singh v. Sessions, 880 F.3d 220, 224 (5th Cir. 2018).
          2
              Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
          3
              Id.




                                                 3
Case: 20-60814          Document: 00516319451            Page: 4      Date Filed: 05/16/2022




                                         No. 20-60814


           For each of his claims, Melendez-Monge argues that the IJ and BIA
   improperly failed to consider country reports indicating that sexual
   minorities experience violence at the hands of gangs and the police in El
   Salvador. He requests that if we do not reverse the BIA’s decision, that we
   remand to the BIA for further consideration of the country reports.
           Remand is not warranted here. While the BIA is not “required to
   address every piece of evidence,” it is required to consider “key evidence.” 4
   It is true that the IJ did not explicitly consider these country reports in her
   analysis of each of Melendez-Monge’s claims, nor did the BIA explicitly
   mention the reports in adopting the IJ’s decision and reasoning.
   Nevertheless, the IJ stated that “The Court considered . . . respondent’s
   supporting documents . . . including the El Salvador Human Rights Report.”
   This consideration overcomes our “concern that the BIA did not adequately
   consider the evidence before it.” 5
                                              IV.
                                              A.
           Melendez-Monge argues that the BIA erred by upholding the IJ’s
   denial of asylum and withholding of removal.
           To be eligible for asylum, Melendez-Monge must show that he is
   “unable or unwilling to return [to his home country] because of persecution
   or a well-founded fear of persecution on account of” PSG membership. 6


           4
             See Emmanuel-Tata v. Garland, No. 20-60487, 2022 U.S. App. LEXIS 924, at *8
   (5th Cir. Jan. 12, 2022) (per curiam) (internal quotations and citations removed); see also
   Arulnanthy v. Garland, 17 F.4th 586, 597 (5th Cir. 2021).
           5
               Emmanuel-Tata, No. 20-60487, 2022 U.S. App. LEXIS 924, at *8.
           6
              Revencu v. Sessions, 895 F.3d 396, 402 (5th Cir. 2018) (internal quotations and
   citations removed); 8 U.S.C. § 1101(a)(42)(A).




                                               4
Case: 20-60814            Document: 00516319451              Page: 5      Date Filed: 05/16/2022




                                             No. 20-60814


   Melendez-Monge may make this showing by demonstrating (1) past
   persecution, giving rise to a presumption of a well-founded fear of
   persecution or (2) a well-founded fear of future persecution. 7
           First, Melendez-Monge failed to demonstrate past persecution.
   “Persecution is often described in the negative.” 8 We have held that, while
   “morally reprehensible,” “discrimination [and] harassment” ordinarily do
   not amount to persecution. 9 Additionally, we have held that economic
   extortion absent more is not persecution. 10 Here, although Melendez-Monge
   was threatened, harassed, and extorted sporadically over the course of three
   months, he was not physically harmed by the gang members. Thus, the BIA’s
   determination that the gang’s “discrimination,” “harassment,” and
   sporadic “economic extortion” does not compel reversal. 11
           Second, Melendez-Monge failed to demonstrate a well-founded fear
   of future persecution. Melendez-Monge bore the burden to establish a
   “subjective fear of persecution, and that fear must be objectively
   reasonable.” 12 A petitioner cannot show an objectively reasonable fear of
   persecution absent a showing that “the violence is condoned or orchestrated




           7
               8 C.F.R. § 208.13(b).
           8
                Gjetani v. Barr, 968 F.3d 393, 397 (5th Cir. 2020).
           9
             Eduard v. Ashcroft, 379 F.3d 182, 188 (5th Cir. 2004) (also noting that the
   petitioner received minor physical injuries) (internal quotations and citations removed).
   See also Barbosa-Ferreira v. Holder, 526 F. App’x 411, 414 (5th Cir. 2013) (“Substantial
   evidence supports the determination by the BIA and IJ that this single incident, in which
   Ferreira was threatened and harassed but not injured, did not constitute persecution.”).
           10
                Castillo-Enriquez v. Holder, 690 F.3d 667, 668 (5th Cir. 2012).
           11
                See Eduard, 379 F.3d at 188; Castillo-Enriquez, 690 F.3d at 668.
           12
                Eduard, 379 F.3d at 189 (internal quotations and citations removed).




                                                   5
Case: 20-60814           Document: 00516319451              Page: 6      Date Filed: 05/16/2022




                                            No. 20-60814


   by the current [ ] government.” 13 Here, the police protected Melendez-
   Monge and his sister when a gang member followed them after Melendez-
   Monge failed to pay the extortion demand. Thus Melendez-Monge could not
   show that the government would condone future violence against him. The
   BIA’s determination that Melendez-Monge did not show that his fear of
   persecution was objectively reasonable does not compel reversal.
           The showing for withholding of removal is similar to asylum but
   involves a “more difficult” standard. 14 To be eligible for withholding of
   removal, Melendez-Monge must demonstrate “a clear probability of
   persecution on the basis of” a PSG. 15 Because the record did not compel
   reversal as to Melendez-Monge’s asylum claim, it does not compel reversal
   as to his more demanding withholding of removal claim.
                                                 B.
           Finally, Melendez-Monge argues that the BIA erred by upholding the
   IJ’s denial of relief under CAT. To be eligible for protection under CAT,
   Melendez-Monge must first show “that it is more likely than not that
   he . . . would be tortured if removed to the proposed country of removal.” 16
   Second, Melendez-Monge must show that the government inflicted,




           13
              Shehu v. Gonzales, 443 F.3d 435, 438 (5th Cir. 2006); Ibarra-Avilez v. Garland,
   No. 19-60273, 2022 U.S. App. LEXIS 1422, at *11 (5th Cir. Jan. 19, 2022) (per curiam)
   (holding that country reports detailing violence against the transgender community is
   insufficient to establish a well-founded fear of future persecution when the petitioner does
   not also show that the country’s government sanctions the violence).
           14
                Revencu, 895 F.3d at 402; Chen v. Gonzales, 470 F.3d 1131, 1138 (5th Cir. 2006).
           15
                Id. (internal quotations removed).
           16
               Efe v. Ashcroft, 293 F.3d 899, 907 (5th Cir. 2002) (internal quotations and
   citations removed).




                                                     6
Case: 20-60814          Document: 00516319451            Page: 7      Date Filed: 05/16/2022




                                          No. 20-60814


   acquiesced, or gave consent to the torture. 17 Again, because the police has
   protected Melendez-Monge in the past, the record does not compel reversal
   as to the BIA’s finding that Melendez-Monge failed to show sufficient state
   action giving rise to CAT relief.
                                            ****
          We are sympathetic to Melendez-Monge for the hardships he has
   endured, but the substantial evidence standard is not easily overcome.
   Accordingly, we DENY Melendez-Monge’s petition for review.




          17
               Tamara-Gomez v. Gonzales, 447 F.3d 343, 351 (5th Cir. 2006).




                                                7